Citation Nr: 1502727	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-40 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013 the Veteran testified at a Travel Board hearing and a copy of that transcript is of record.  

In a July 2014 decision, the Board, in relevant part, remanded the claim for further development.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 2010 to July 2012 and the April 2013 hearing transcript.  


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in March 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  

The Board notes that the Veteran submitted several Authorizations and Consent to Release Information to the VA (VA Form 21-4142).  Although several records were obtained, the Veteran was unable to recall the dates and treatment for many of the records identified.  A review of the record shows that it appears the RO did not initially request several of the records identified as being associated with the Veteran's back.  As will be discussed further below, the July 2014 Board remand requested the Veteran again identify records specifically associated with his back and submit new authorization forms.  Unfortunately, to date the Veteran has not responded.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that the Veteran has not been provided a VA examination in regards to this claim.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, service treatment records are absent of any complaints, treatment, or diagnosis of a low back disability.  Additionally, although the Veteran reported in-service back pain, the only evidence of record that the Veteran's low back disability is related to his military service are the Veteran's own lay assertions, and as will be discussed below, the Veteran has not been shown to be competent to provide an opinion as to the etiology of his low back disability.  There is also no credible evidence of record that the Veteran has had continuous symptoms since service.  Furthermore, the Veteran's conclusory generalized statements that his low back disability is related to his military service (to include wear and tear and an in-service burning sensation) do not meet the low threshold of an 'indication' that a claimed disability is due to an in-service event, see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); the Board thus finds that a remand to obtain a VA examination is not necessary. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing that any disabilities he had were related to service.  The undersigned also clarified the Veteran's contentions and history of treatment for his claimed conditions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board is also satisfied that there has been substantial compliance with the previous remand directives, which included affording the Veteran the opportunity to identify and submit additional evidence.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges that in a December 2013 Appellate Brief, the Veteran's representative asserted that there were no mentions by the AMC as to why, or if the Veteran ever received the requesting correspondence and that a phone call could have easily satisfied this open issue.  However, a review of the Veteran's claims file reveals that the Veteran was mailed a copy of the July 2014 Board decision.  Additionally, an August 2014 correspondence to the Veteran informed the Veteran of the remand and requested the Veteran to identify relevant evidence and submit authorization forms.  Significantly, the decision and letter were sent to the Veteran's address of record, which constitutes notice under the law.  38 C.F.R. § 3.1(q) (2014).  Again, the Board notes that the duty to assist is not a one-way street.  See Wood, supra.  As such, the Board finds that a remand to obtain any outstanding private treatment records is not necessary.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability is related to his military service.  Specifically, the Veteran testified at the April 2013 Board hearing that he had trouble with his back in service, including a burning sensation.  The Veteran also asserted that his low back disability was due to the wear and tear of service related to his military occupation of carrying heavy equipment and packs.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the evidence of record, the Veteran is currently diagnosed with osteoarthritis of the spine as evidenced by the Veteran's VA problem list.  

Service treatment records are absent of any complaints, treatment, or diagnosis of a low back disability.  A July 1964 Report of Medical Board Survey noted the Veteran's physical examination was unremarkable with the exception of mild prolongation of the expiratory phase.  The Veteran's July 1964 separation report of medical examination shows that the Veteran's spine was noted as normal.  

Nonetheless, as noted above, the Veteran has reported he carried large equipment and packs during service and that he experienced a burning sensation in his back in service.  The Veteran also testified at the Board hearing that he did not seek medical treatment in service because it was frowned upon.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the Veteran's reports to be credible in regard to the physical requirements of his military duties.  The Veteran's personnel records show that his military occupational specialty (MOS) was mortar man.  As such, the Veteran's documented service is consistent with his reports of carrying heavy equipment in service.  See 38 U.S.C.A. § 1154.  

However, the Board finds that the evidence of record is against a finding that the Veteran's currently diagnosed low back disability is at least as likely as not related to service.  

Post-service private treatment records dated February 1998 to March 2000 show that the Veteran had a history of a back surgery in 1978.  The Veteran was noted to have suffered a work related injury in July 1998 when he lifted a 50 pound air tool and felt a sharp pain in his lower back.  The Veteran than underwent another back surgery in October 1998.  

VA treatment records dated May 2009 to July 2012 show that the Veteran was noted as having chronic back pain.  The Veteran also reported three back surgeries.  One was noted as many years prior, one in 1998, and another in 2006.  

At the April 2013 Board hearing, the Veteran testified that three to four years after service he had his first back operation.  The Veteran testified that he has taken "a lot muscle relaxants" for his back, including before he "was operated on".  

The Board finds that the only evidence of record relating the Veteran's current low back disability to service are the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the etiology of his low back disability, or whether the symptoms he experienced in service are related to his current disability, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his low back disability is in any way related to his military service.

In regards to continuity of symptoms, the Board finds that the Veteran's osteoarthritis of the spine is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board has considered whether there is evidence of record that the Veteran has suffered from continuous symptoms since service.  The Board notes that the Veteran has not directly asserted such.  Instead he has reported that he underwent his first back surgery three to four years after service.  However, as illustrated above, medical records indicate that the Veteran instead underwent his first back surgery in 1978, more than 14 years after service.  A lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had back symptoms present since service.  If he did have symptoms present since service then common sense leads to the conclusion that when the Veteran was initially seeking treatment for his low back pain and provided a history of prior surgeries, he would have likely reported that his back pain started in service or had continued since service.  As such, the Board cannot assign any probative value to any assertion by the Veteran that he has suffered from low back pain since service.  In any event, as discussed above, any relationship between the current back disability and symptoms of back pain experienced over the years must be established by medical evidence because back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Also, the absence of medical documentation of complaints of back pain in service coupled with post-service medical evidence showing back problems in connection with post-service events would render any medical opinion purporting to connect the current back disability to service speculative.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Lastly, there is no credible evidence of record that the Veteran's osteoarthritis of the spine manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a chronic low back disability until many years after service.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


